Citation Nr: 0025753	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a nervous disorder 
as secondary to the veteran's service-connected right knee 
disability.

4.  Entitlement to an increased (compensable) evaluation for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from March 1995 and February 1997 rating decisions of 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 1995 rating decision, the 
RO denied an increased (compensable) evaluation for 
chondromalacia of the right knee.  In a February 1997 rating 
decision, the RO denied direct service connection for a right 
hip disorder and denied direct and secondary service 
connection for  lumbosacral strain, and a nervous disorder.  

In his January 1996 VA Form 9, the veteran requested a 
hearing before a Member of the Board.  In a September 1996 
letter, the veteran withdrew his request for a hearing and 
requested that the case be sent to the Board for 
adjudication.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased (compensable) evaluation for his right knee 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
Board in July 1985.

2.  The additional evidence submitted since the July 1985 
Board decision is new, relevant, and directly relates to the 
issue at hand.

3.  The claim for service connection for a back disorder is 
plausible.

4.  The claim for service connection for a right hip disorder 
is plausible.

5.  Competent evidence showing a nexus between a nervous 
disorder and the veteran's active service or service 
connected disability is not of record.

6.  The veteran's chondromalacia of the right knee has been 
shown to be manifested by complaints of pain, locking, and 
weakness and x-ray evidence of minimal degenerative changes 
with diagnosis of osteoarthritis.


CONCLUSIONS OF LAW

1.  The additional evidence received since the July 1985 
Board decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for a low 
back disorder.  38 U.S.C.A. §§  5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

3.  The claim of entitlement to service connection for a 
right hip disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

4.  The veteran's claim for service connection for a nervous 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The criteria for a 10 percent evaluation for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Prior decisions of the Board are final.  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The Court has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

At the time of the July 1985 Board decision, service medical 
records reflect that the veteran was seen complaining of 
lower back pain after lifting weights.  The assessments 
included muscle strain of the lumbar area and lumbosacral 
strain.  A June 1979 separation examination showed a normal 
clinical evaluation of the spine.  An October 1984 VA 
examination diagnosed residuals of low back strain.  Thus, in 
its July 1985 decision, the Board determined that there was 
evidence of complaints of back pain during service, but there 
was no evidence that the veteran's current back strain was 
attributable to service.  This decision is final.
  
Evidence submitted or associated with the claims file since 
the July 1985 denial consists of VA medical records and the 
veteran's statements and testimony.  VA medical records from 
November 1983 to April 1994 show that the veteran was seen on 
multiple occasions complaining of low back pain.  In January 
1996 and January 1999 letters, the veteran's private 
physician, Dr. J Nieves indicated that the veteran's back 
disorder was related to his trauma in service.  The claim is 
reopened by the submission of this new and material evidence.  
The merits of the claim are addressed in the following 
section of this decision.

II. Service connection

The veteran has contended that his back and nervous disorders 
are secondary to his service-connected right knee disability.  
Alternatively, the veteran argued that his back, right hip 
and nervous disorders resulted from an injury during service.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A.  Low back and right hip

Service medical records reflect that the veteran was seen 
complaining of lower back pain after lifting weights.  The 
assessments included muscle strain of the lumbar area and 
lumbosacral strain.  VA medical records from November 1983 to 
April 1985 show that the veteran was seen on multiple 
occasions complaining of low back pain and right hip pain 
since 1976.  A June 1984 orthopedic consultation revealed a 
diagnosis of herniated nucleus pulposus on the right at L5-S1 
level.  In a February 1985 VA medical record, it was noted 
that the veteran had a history of injury to his right leg 
with re-injury in 1983.  The assessment was low back pain 
with right radicular symptoms.  In April 1985, the veteran 
requested release to return to work, and the examiner stated 
that the veteran may resume full work capacity.  

VA records from July 1993 to February 1994 show that the 
veteran reported chronic low back pain and right hip pain 
since 1976.  Diagnoses included recurrent lumbosacral pain, 
low back pain, low back pain secondary to right S1 
radiculopathy.  At an April 1994 VA examination, the veteran 
reported that he fell from two stairs during basic training 
and injured his right hip.  Diagnoses included right hip 
subtrochanteric bursitis, lumbosacral paravertebral myositis, 
right L5-S1 radiculopathy, central herniated nucleus pulposus 
at L5-S1, and invertebral disc syndrome L5-S1.  

In January 1996 and January 1999 letters, the veteran's 
private physician, Dr. J Nieves indicated that the veteran's 
right hip and back disorders were related to trauma in 
service. 

The Board has reviewed the probative evidence of the record 
including the veteran's service medical records, the private 
and VA medical records, and the veteran's statements.  These 
records reflect medical determinations that the veteran's 
back disorder and right hip disorder were related to his 
period of active service.  Based on this evidence, the Board 
finds that such evidence establishes that the veteran's 
claims of entitlement to service connection for a back 
disorder and a right hip disorder are plausible, and thus, 
meet the requirements for a well grounded claim.  

B.  Nervous disorder

Service medical records do not contain complaints, findings, 
or diagnosis of a nervous disorder.  

Private medical records from the Commonwealth of Puerto Rico 
Health Department Mental Health Program reveal that the 
veteran was treated for complaints of nervousness to include 
an anxiety disorder from August 1994 to December 1994.  In a 
January 1999 letter, the veteran's private physician, Dr. J 
Nieves, stated that the veteran was receiving treatment for a 
nervous disorder "assistant due to depression."

The veteran's claim for service connection for a nervous 
disorder is not well grounded.  The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, he cannot meet the burden imposed 
by section 5107(a) merely by presenting lay statements as to 
the existence of a disorder and a relationship between that 
disorder and service because there is no evidence that the 
veteran is competent to offer medical opinions.  Competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 608, 611 (1992).  
The Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Here, the Board notes that there is no competent medical 
evidence the existence of a nervous disorder, to include an 
anxiety disorder, during service.  Moreover, there is no 
medical opinion of record indicating a nexus between the 
veteran's diagnosis of an anxiety disorder and his active 
service or service connected disability.  In view of the 
absence of that fact, his allegation that there is some 
relationship to service is unsupported.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
a nervous disorder is not well grounded.  Accordingly, the 
claim for service connection for service connection for a 
nervous disorder is denied.  38 U.S.C.A. § 5107 (West 1991).  

II.  Increased evaluation

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for chondromalacia of the 
right knee is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  All relevant facts on this issue have been 
properly developed and the duty to assist has been met. 38 
U.S.C.A. § 5107(a).

Service medical records reflect that the veteran was seen 
complaining of right knee pain during service and 
chondromalacia of the right knee was diagnosed.  A June 1980 
VA examination revealed mild subpatellar crepitus of the 
right knee, consistent with mild chondromalacia.  In an 
August 1980 rating decision, the RO granted service 
connection for mild right knee chondromalacia and assigned a 
noncompensable evaluation under Diagnostic Code 5257.

VA medical records from August 1993 to February 1994 refer to 
right leg pain, which was attributed to hamstring sprain and 
radiculopathy.  There were no complaints of difficulties with 
the right knee.  At an April 1994 VA examination, there was 
no swelling, deformity, subluxation, or instability of the 
right knee.  There was positive patellar grinding and 
positive crepitus in the right knee.  Range of motion of the 
right knee was 0 to 140 degrees.  The diagnosis was right 
knee patellar tendinitis.

At a January 2000 VA examination, the veteran reported that 
he injured his right knee during basic training.  The veteran 
complained of frequent locking and sharp burning pain in the 
right knee, which increased in rainy weather.  The veteran 
relied on a cane for ambulation.  Range of motion of the 
right knee revealed flexion to 140 degrees and extension to 0 
degrees.  There were no complaints of pain on range of 
motion.  There was good stability and Lachman, 
anterior/posterior drawer's and varus stress tests were 
negative.  Positive patellar grind was noted.  X-rays 
revealed small spur formations at tibial eminence.  The 
impression was mild degenerative changes with small 
osteophytes.  The diagnoses included minimal osteoarthritis 
of the right knee and patellofemoral syndrome.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Slight recurrent subluxation or lateral instability of the 
knee warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 
(1999).  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1999), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board finds that the veteran is clearly competent to 
report that his service-connected symptomatology has 
increased in severity.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Initially, the Board considered the veteran's right 
knee disability under Diagnostic Code 5257.  Upon review of 
the evidence, the Board notes that the veteran has complained 
of frequent locking of the right knee with pain, and that the 
veteran's used a cane for ambulation.  However, there was no 
objective evidence of recurrent instability or subluxation.  
He did not exhibit ligamentous laxity, swelling or effusion 
in the joint, or joint line tenderness.  Thus, the Board 
finds that the preponderance of the evidence does not support 
a compensable evaluation under the criteria for Diagnostic 
Code 5257.    

In this case, the service-connected disability, 
chondromalacia patella, is defined as degeneration of the 
patellar cartilage.  Dorland's Illustrated Medical Dictionary 
26th ed. p. 262 (1985).  As such, the veteran may be entitled 
to a rating for the periarticular pathology of the right knee 
with pain.  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5003 (1999).  Limitation of 
flexion of the leg to 45 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  Limitation of extension of the 
leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  The average 
normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (1999).    

In this case, the veteran has complained of pain in the right 
knee.  Examinations revealed mild crepitus and positive 
patellar grind test.  VA medical reports showed complaints of 
pain with x-ray evidence of a spurring formation on the 
tibia.  As noted above, under Layno, the veteran is clearly 
competent to testify on matters on which he has personal 
knowledge, which include those that come to him through his 
senses, such as pain.  The Board finds that with the 
veteran's reports of pain and the indication of crepitus and 
positive grind test provide a basis for the 10 percent 
disability evaluation.  As such, the veteran is entitled to a 
10 rating for the periarticular pathology of the left knee 
productive of pain and crepitus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).
The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  38 C.F.R. § 4.14 (1998).  In Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that separate evaluations could be assigned 
under both the provisions 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 and Diagnostic Code 5257 for a knee disability 
encompassing an arthritic disorder.  VAOPGPREC 9-98 (Aug. 14, 
1998). 

In considering whether an evaluation is warranted under 
Diagnostic Codes 5260-5261, the Board notes that evidence 
during the appeal period showed no limitation of motion of 
the right knee.  Thus, a separate evaluation for loss of 
flexion or extension is not warranted.   


ORDER

The claim of entitlement to service connection for a back 
disorder is well grounded.  
The claim of entitlement to service connection for a right 
hip disorder is well grounded.  Service connection for a 
nervous disorder is denied.  A 10 percent evaluation for 
chondromalacia of the right knee under Diagnostic Code 5003 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

Because the claims of entitlement to service connection for a 
back disorder and right hip disorder are well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board notes that the veteran's service medical 
records contain an assessment of lumbosacral strain; however, 
there was no diagnosis of a right hip disorder during 
service.  Subsequent to service, the evidence reveals that 
the veteran complained of low back pain and right hip pain in 
1983 with a history of such since 1976.  At this time, there 
were diagnoses of right hip subtrochanteric bursitis, 
lumbosacral paravertebral myositis, right L5-S1 
radiculopathy, central herniated nucleus pulposus at L5-S1, 
and invertebral disc syndrome L5-S1.  Moreover, the veteran's 
low back and right hip complaints have been related to his 
injury during service.  
Therefore, a VA orthopedic examination is necessary to 
determine the whether the veteran's current low back and 
right hip disorders are related to his injury in service.  
Accordingly, the case is REMANDED for the following:
 
1.  The RO should schedule the veteran 
for a VA orthopedic examination.  The VA 
examiner should review the record and 
state whether the veteran has a current 
low back and/or right hip disorder.  The 
VA examiner should review the record and 
answer the following question: Is it at 
least as likely as not that the 
veteran's current low back or right hip 
disorder were the result of in- service 
injury?  All indicated studies should be 
conducted and the VA examiner should 
state the basis of such findings.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

